DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-17 and 19-20 are pending.


Allowable Subject Matter
Claims 6-7 and 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11).

As per claim 1, Nakazato teaches
An information retrieval system comprising: (see abstract, section 5.1.2)
a memory, wherein the memory comprises a database; (image database, section 4; memory, section 5.1.2)
a display comprising a user interface (UI) component; (figure 3; LCD monitor, section 5.1.2)
and a processor, wherein the processor is configured to (processor, section 5.1.2) 
associate with the UI component to display a query Q, a resource set X comprising resources X1 – Xj retrieved by a search engine, a set of conditions comprising N conditions C1- CN, (content based or keyword retrieval, section 2.2, figure 3)
wherein during a user interaction session, the database is configured to categorize resources selected by a user Ui into subsets of resources Y and store the subsets of resources Y as a collection set of resources S, (retrieved images of flowers and positive flower box where user moves flower images to positive flower box, section 2.2, figures 3-4)
[…]
and operate a plurality of operating modes configured to manage the resource set X so as to increase the relevance and precision of the database, wherein the operating includes switching between the plurality of operating modes which are displayed though the UI component, […] (grouping images, groups in a group, and overlap between groups, figures 3,6 and 7, where these features could be considered operating modes; ImageGrouper has several advantages regarding image retrieval and image organization, section 8, where it is noted that these advantages reads on increasing the relevance and precision as claimed; in the alternative, ‘operate’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04).
Nakazato does not explicitly indicate “and determine a group agreement parameter Gxp.ct for each resource Xp from the resource set X based on how many users out of all users who viewed the resource Xp associated it with a given condition Ct”, “wherein the relevance and precision of the database is based on a group agreement parameter of users viewing resources of the resource set X”.
However, Strohmaier discloses “and determine a group agreement parameter Gxp,ct for each resource Xp from the resource set X based on how many users out of all users who viewed the resource Xp associated it with a given condition Ct”, “wherein the relevance and precision of the database is based on a group agreement parameter of users viewing resources of the resource set X”  (tag sets used to calculate tag agreement of users who tagged a resource, page 9, right column, section 6, where it would be obvious that limiting the tag set to a single tag would show group agreement as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 2,
Nakazato does not explicitly indicate “wherein the given condition Ct can be from the N conditions Ci - CN”.
However, Strohmaier discloses “wherein the given condition Ct can be from the N conditions Ci - CN” (tag sets used to calculate tag agreement of users who tagged a resource, page 9, right column, section 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 3,
Nakazato does not explicitly indicate “the group agreement parameter Gxp,ct is equal to Ns / Nu, wherein Ns = number of users who selected the resource Xp associated with the certain condition Ct, and Nu = number of users who viewed the resource Xp, and wherein the Gxp,ct is a real number between 0 to 1, wherein the group agreement parameter Gxp,ct is assigned as a weight to the each resource Xp associated with the certain condition Ct in the resource set X”.
However, Strohmaier discloses “the group agreement parameter Gxp,ct is equal to Ns / Nu, wherein Ns = number of users who selected the resource Xp associated with the certain condition Ct, and Nu = number of users who viewed the resource Xp, and wherein the Gxp,ct is a real number between 0 to 1, wherein the group agreement parameter Gxp,ct is assigned as a weight to the each resource Xp associated with the certain condition Ct in the resource set X” (tag sets used to calculate tag agreement of users who tagged a resource indicated as percentage, page 9, right column, section 6, where it would be obvious that limiting the tag set to a single tag would show group agreement as claimed and claimed number between 0 and 1 could be considered a percentage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 8, Nakazato teaches
the display is on an end user device of the user Ui; (figure 3; LCD monitor, section 5.1.2)
the processor is part of a search engine; wherein the search engine is in communication with the processor; (query server, sections 6-6.2)
wherein the end user device communicates with the search engine over a network and collaborates M users Ui - UM to classify the resource set X, wherein the resource set X comprises images, videos, text, audio, or any combination thereof. (imagegrouper, section 2.2 & figure 3)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11) and further in view of Bazaz (Publication Number 20120078870).

As per claim 4,
Neither Nakazato nor Strohmaier explicitly indicate “the each resource Xp in the resource set X is reordered based on the weight assigned”. 
However, Bazaz discloses “the each resource Xp in the resource set X is reordered based on the weight assigned” (re-ordered results based on weighting, paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Strohmaier and Bazaz because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way for a user to identify the most appropriate resource. This gives the user the advantage of faster access to the most desirable results or resources.


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11) and further in view of Romagnolo et al. (‘Romagnolo’ hereinafter) (Publication Number 20130204664).

As per claim 5,
Neither Nakazato nor Strohmaier explicitly indicate “assign each of one or more users a credibility factor p, wherein the user credibility factor p is based on a discrepancy between selections made by one of the one or more users and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the each of the one or more user.”
However, Romagnolo discloses “assign each of one or more users a credibility factor p, wherein the user credibility factor p is based on a discrepancy between selections made by one of the one or more users and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the each of the one or more user” (user who tends to express happiness in segments of a video that were tagged "happy" by content generators is "scored" as being more credible and given a higher weight in terms of how inputs influence decisions than a user who expresses sentiment that tends to be uncorrelated, paragraph [0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Strohmaier and Romagnolo because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user opinion reflected on social media platforms to  enable forecasts about future events related to demand and other market indicators (Romagnolo, paragraphs [0003]-[0004]). This gives the user the advantage of being able to supply more appropriate media content to a user.

As per claim 19, Nakazato teaches
A non-transitory computer readable medium including program instructions which, when executed by a processor, cause the processor to perform: (see abstract, section 5.1.2)
retrieving a resource set X from a database comprising resources during a query Q initiated by a user Ui; (content based or keyword retrieval retrieval, section 2.2, figure 3)
providing to a display via a user interface (UI) component, a representation of the resource set X and a representation of a set of N conditions C1 - CN; (retrieved images of flowers and positive flower box, section 2.2, figures 3-4)
requesting a user Ui to select the resources from the resource set X which conform to the set of N conditions C1 - CN; (user moves flower images to positive flower box, section 2.2, figures 3-4)
[…]
wherein the UI component is configured to switch between a plurality of operating modes configured to manage the resource set so as to increase the relevance and precision of the database; (grouping images, groups in a group, and overlap between groups, figures 3,6 and 7, where these features could be considered operating modes; ImageGrouper has several advantages regarding image retrieval and image organization, section 8, where it is noted that these advantages reads on increasing the relevance and precision as claimed; in the alternative, ‘configured to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)
and wherein the database is configured to store, index and classify the resource set […]. (query server stores images and visual features that are then indexed, section 6.2).
Nakazato does not explicitly indicate “based on a group agreement parameter of users viewing the resources in the resource set X”.
However, Strohmaier discloses “based on a group agreement parameter of users viewing the resources in the resource set X” (tag sets used to calculate tag agreement of users who tagged a resource, page 9, right column, section 6, where it would be obvious that limiting the tag set to a single tag would show group agreement as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.
Neither Nakazato nor Strohmaier explicitly indicate “assigning a user credibility factor p to the user Ui, wherein the user credibility factor p is based on a discrepancy between selections made by the user Ui and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the user Ui.”
However, Romagnolo discloses “assigning a user credibility factor p to the user Ui, wherein the user credibility factor p is based on a discrepancy between selections made by the user Ui and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the user Ui” (user who tends to express happiness in segments of a video that were tagged "happy" by content generators is "scored" as being more credible and given a higher weight in terms of how inputs influence decisions than a user who expresses sentiment that tends to be uncorrelated, paragraph [0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Strohmaier and Romagnolo because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user opinion reflected on social media platforms to  enable forecasts about future events related to demand and other market indicators (Romagnolo, paragraphs [0003]-[0004]). This gives the user the advantage of being able to supply more appropriate media content to a user.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11) and further in view of DeSpain (Publication Number 20120148158).

As per claim 9, Nakazato teaches
the plurality of operating modes comprises: […]; a clarifying mode, wherein the clarifying mode requests the user to improve the resource set to create the subsets of resources; (groups of images, section 2.2; groups in a groups, section 2.3.2 & figure 4)
a disambiguation mode, wherein the disambiguation mode requests the user to create the subsets of resources to resolve ambiguities; (positive and negative groups, section 2.2, where these groups would resolve ambiguities)
and a new description mode, wherein the new description mode requests the user to populate a subset of resources conforming to a given condition, (create image group with properties, section 2.2 & figure 3).
Neither Nakazato nor Strohmaier explicitly indicate “a validation mode, wherein the validation mode requests the user to verify descriptions or labels of the resources” 
However, DeSpain discloses “a validation mode, wherein the validation mode requests the user to verify descriptions or labels of the resources” (image organization GUI where user verifying which images match a recommended place tag, paragraph [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Nakazato, Strohmaier and DeSpain because using the steps claimed would have given those skilled in the art the tools to improve the invention by using geo-tagging facilitates for image organization by matching an image to a geographic position (DeSpain, paragraph [0001]). This gives the user the advantage of providing more information and better organization for collections of images.


Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Halvey et al. (‘Halvey’ hereinafter) (Halvey, Martin, et al. "An asynchronous collaborative search system for online video search." Information processing & management 46.6 (2010): 733-748) and further in view of DeSpain (Publication Number 20120148158) and further in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11).

As per claim 10, Nakazato teaches
A method of forming a database for relevant and precise information retrieval comprising: (see abstract)
storing a resource set X in a memory, (query server stores images and visual features that are then indexed, section 6.2)
wherein the resource set X comprises a plurality of j resources Xi - Xj; retrieving from a user interface (UI) component selected resources chosen by a user Ui from the resource set X, (content based or keyword retrieval retrieval of images, section 2.2, figure 3)
wherein the UI component switches between a plurality of operating modes (grouping images, groups in a group, and overlap between groups, figures 3,6 and 7, where these features can be considered operating modes)
[…]; 
a clarifying mode, wherein the clarifying mode requests the user to improve the resource set to create the subsets of resources; (groups of images, section 2.2; groups in groups, section 2.3.2 & figure 4)
a disambiguation mode, wherein the disambiguation mode requests the user to create the subsets of resources to resolve ambiguities; (positive and negative groups, section 2.2, where these groups would resolve ambiguities)
and a new description mode, wherein the new description mode requests the user to populate a subset of resources conforming to a given condition; (create image group with properties, section 2.2 & figure 3)
categorizing the selected resources into subsets of resources Yui, ci to Yui, CN which conform to a set of N conditions Ci - CN; (retrieved images of flowers and positive flower box where user moves flower images to positive flower box, section 2.2, figures 3-4)
storing the subsets of resources Yui, ci to Yui, CN in the memory as a collection set of resources Sur, where Sur ={Yui, ci to Yui, cN}, […]; (query server stores images and visual features that are then indexed, section 6.2)
[…]
and updating the resource set X by retrieving information from the UI component (query and query tab, figure 4 and section 4).
Nakazato does not explicitly indicate “wherein when there is more than one user, collection sets of resources Sui to S uM for users Ui - UM are stored in the memory”, “the more than one users”.
However, Halvey discloses “wherein when there is more than one user, collection sets of resources Sui to S uM for users Ui - UM are stored in the memory”, “the more than one users” (team of users that create groups, section 3.3; persist sessions of users, section 3.3.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Halvey because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing for user collaboration that contributions from more than one individual that allow people to work together (Halvey, abstract). This gives the user the advantage of being able to divide labor among users.
Neither Nakazato nor Halvey explicitly indicate “comprising a validation mode, wherein the validation mode requests the user to verify descriptions or labels of the resources”.
However, DeSpain discloses “comprising a validation mode, wherein the validation mode requests the user to verify descriptions or labels of the resources” (image organization GUI where user verifying which images match a recommended place tag, paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Halvey and DeSpain because using the steps claimed would have given those skilled in the art the tools to improve the invention by using geo-tagging facilitates for image organization by matching an image to a geographic position (DeSpain, paragraph [0001]). This gives the user the advantage of providing more information and better organization for collections of images.
Neither Nakazato, Halvey nor DeSpain explicitly indicate “deducing a group agreement parameter Gxp.ct for each resource Xp from the resource set X based on how many users out of all users who viewed the resource Xp associated it with a given condition Ct”.
However, Strohmaier discloses “deducing a group agreement parameter Gxp.ct for each resource Xp from the resource set X based on how many users out of all users who viewed the resource Xp associated it with a given condition Ct” (tag sets used to calculate tag agreement of users who tagged a resource, page 9, right column, section 6, where it would be obvious that limiting the tag set to a single tag would show group agreement as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Halvey, DeSpain and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 11,
Neither Nakazato, Halvey nor DeSpain explicitly indicate “wherein the given condition Ct can be from the N conditions Ci - CN”.
However, Strohmaier discloses “wherein the given condition Ct can be from the N conditions Ci - CN” (tag sets used to calculate tag agreement of users who tagged a resource, page 9, right column, section 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 12,
Neither Nakazato, Halvey nor DeSpain explicitly indicate “the group agreement parameter Gxp,ct is equal to Ns / Nu, wherein Ns = number of users who selected the resource Xp associated with the given condition Ct, and Nu = number of users who viewed the resource Xp, and wherein the Gxp,ct is a real number between 0 to 1, wherein the group agreement parameter Gxp,ct is assigned as a weight to the each resource Xp associated with the given condition Ct in the resource set X”.
However, Strohmaier discloses “the group agreement parameter Gxp,ct is equal to Ns / Nu, wherein Ns = number of users who selected the resource Xp associated with the given condition Ct, and Nu = number of users who viewed the resource Xp, and wherein the Gxp,ct is a real number between 0 to 1, wherein the group agreement parameter Gxp,ct is assigned as a weight to the each resource Xp associated with the given condition Ct in the resource set X” (tag sets used to calculate tag agreement of users who tagged a resource indicated as percentage, page 9, right column, section 6, where it would be obvious that limiting the tag set to a single tag would show group agreement as claimed and claimed number between 0 and 1 could be considered a percentage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato and Strohmaier because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for the design of useful algorithms such as adapting tag recommendation techniques and user interfaces for social tagging systems (see Strohmaier, Introduction, second paragraph). This gives the user the advantage of having better media tagging based on collaborative or collective social knowledge.

As per claim 17, Nakazato teaches
the resource set X comprises images, videos, text, audio, or any combination thereof. (section 2.2)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Halvey et al. (‘Halvey’ hereinafter) (Halvey, Martin, et al. "An asynchronous collaborative search system for online video search." Information processing & management 46.6 (2010): 733-748) and further in view of DeSpain (Publication Number 20120148158) and further in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11) and further in view of Bazaz (Publication Number 20120078870).

As per claim 13,
Neither Nakazato, Halvey, DeSpain nor Strohmaier explicitly indicate “the each resource Xp in the resource set X is reordered based on the weight assigned”. 
However, Bazaz discloses “the each resource Xp in the resource set X is reordered based on the weight assigned” (re-ordered results based on weighting, paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Halvey, DeSpain, Strohmaier and Bazaz because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way for a user to identify the most appropriate resource. This gives the user the advantage of faster access to the most desirable results or resources.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (‘Nakazato’ hereinafter) (Nakazato, Munehiro, Ljubomir Manola, and Thomas S. Huang. "ImageGrouper: a group-oriented user interface for content-based image retrieval and digital image arrangement." Journal of Visual Languages & Computing 14.4 (2003): 363-386) in view of Halvey et al. (‘Halvey’ hereinafter) (Halvey, Martin, et al. "An asynchronous collaborative search system for online video search." Information processing & management 46.6 (2010): 733-748) and further in view of DeSpain (Publication Number 20120148158) and further in view of Strohmaier et al. (‘Strohmaier’ hereinafter) (Strohmaier et al., "Understanding why users tag: A survey of tagging motivation literature and results from an empirical study," Journal of Web Semantics 17 (2012): 1-11) and further in view of Romagnolo et al. (‘Romagnolo’ hereinafter) (Publication Number 20130204664).

As per claim 14,
Neither Nakazato, Halvey, DeSpain nor Strohmaier explicitly indicate “assign each of one or more users a credibility factor p, wherein the user credibility factor p is based on a discrepancy between selections made by one of the one or more users and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the each of the one or more user.”
However, Romagnolo discloses “assign each of one or more users a credibility factor p, wherein the user credibility factor p is based on a discrepancy between selections made by one of the one or more users and selections made by other users, wherein the user credibility factor p determines a weighting which is assigned to further selections by the each of the one or more user” (user who tends to express happiness in segments of a video that were tagged "happy" by content generators is "scored" as being more credible and given a higher weight in terms of how inputs influence decisions than a user who expresses sentiment that tends to be uncorrelated, paragraph [0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nakazato, Halvey, DeSpain, Strohmaier and Romagnolo because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user opinion reflected on social media platforms to  enable forecasts about future events related to demand and other market indicators (Romagnolo, paragraphs [0003]-[0004]). This gives the user the advantage of being able to supply more appropriate media content to a user.


Response to Arguments
Applicant’s arguments with respect to claims 1-5,8-14,17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Strohmaier and Romagnolo references, in combination with previously cited references, teach the claims as amended.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198